Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16945313 filed on 07/31/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4-8, 10-13, 15-19 in the reply filed on 05/23/2022 is acknowledged.
Allowable subject matter 
Claims 4-8, 15-19 are objected to as being dependent upon a rejected base claim (independent claims 4 & 12), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Denison et al. (US 2009/0256212).
With respect to dependent claims 4-8, the cited prior art does not anticipate or make obvious, inter alia, the step of: “forming a second trench in the semiconductor substrate; forming a second gate structure in the second trench proximate a second channel portion of a second body region, the second body region having the first conductivity type; implanting dopants of the second conductivity type into the semiconductor substrate under the second trench to form a second source region adjacent the second channel portion of the second body region; implanting dopants of the second type into the semiconductor substrate to form a second drain region spaced from the second trench in the semiconductor substrate; implanting dopants of the second type into the semiconductor substrate to form a second drift region between the second channel portion of the second body region and the second drain region; and forming a second oxide structure in the second trench between the side of the second gate structure and the second drift region”.
With respect to dependent claims 15-19, the cited prior art does not anticipate or make obvious, inter alia, the step of: “forming a second trench inward from the side of a semiconductor substrate; forming a second gate structure in the second trench proximate a second channel portion of a second body region implanted with majority carrier dopants of the first type; wherein the implantation process implants dopants of the second type into the semiconductor substrate under the second trench to form a second source region adjacent the second channel portion of the second body region; wherein the other implantation process implants dopants of the second type into the semiconductor substrate to form a second drain region spaced from the second trench in the semiconductor substrate; wherein performing the further implantation process implants dopants of the second type into the semiconductor substrate to form a second drift region between the second channel portion of the second body region and the second drain region; and forming the oxide structure in the second trench between the side of the second gate structure and the second drift region”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison et al. (US 2009/0256212).
Regarding independent claim 1, Denison et al. teach a method of forming a semiconductor device comprising:
 forming a trench (Fig. 2A, gate 22 is formed in a trench) in a semiconductor substrate (Fig. 2A, element 10); 
forming a gate structure (Fig. 2A, gate 22) in the trench proximate a channel portion of a body region (Fig. 2A, element 16), the body region having a first conductivity type (p type); 
implanting dopants (paragraph 0004) of a second conductivity type (n type) into the semiconductor substrate under the trench (the source region 18 is construed to be formed under the top surface of the trench) to form a source region (Fig. 2A, element 18) adjacent the channel portion of the body region; 
implanting dopants of the second conductivity type (n type, paragraph 0004) into the semiconductor substrate to form a drain region (Fig. 2A, element 20) spaced from the trench in the semiconductor substrate; and 
forming an oxide structure (Fig. 2A, element 23, paragraph 0006) in the trench proximate a side of the gate structure.
Regarding claim 2, Denison et al. teach implanting dopants of the second type (paragraph 0004) into the semiconductor substrate to form a drift region (Fig. 2A, element 14) between the channel portion of the body region and the drain region; and forming the oxide structure in the trench between the side of the gate structure and the drift region (Fig. 2A).
Regarding claim 10, Denison et al. teach wherein the channel portion is a lateral channel (Fig. 2A).
Regarding claim 11, Denison et al. teach a source contact structure (Fig. 2A, element 24) extending through the trench and contacting the source region below the trench.
Regarding independent claim 12, Denison et al. teach a method of forming a semiconductor device comprising:
forming a trench (Fig. 2A, gate 22, source 18, oxide 23 is formed in a trench) inward from a side of a semiconductor substrate (Fig. 2A, element 10); 
forming a gate structure (Fig. 2A, gate 22) in the trench proximate a channel portion of a body region (Fig. 2A, element 16) implanted with majority carrier dopants of a first type (p type, paragraph 0004)); 
performing an implantation process (paragraph 0004) that implants dopants of a second type (n type) into the semiconductor substrate under the trench to form a source region (Fig. 2A, element 18) adjacent the channel portion of the body region; 
performing another implantation process that implants dopants of the second type (n type, paragraph 0004) into the semiconductor substrate to form a drain region (Fig. 2A, element 20) spaced from the trench in the semiconductor substrate; and 
forming an oxide structure (Fig. 2A, element 23, paragraph 0006) in the trench proximate a side of the gate structure.
Regarding claim 13, Denison et al. teach performing a further implantation process that implants dopants of the second type (paragraph 0004) into the semiconductor substrate to form a drift region (Fig. 2A, element 14) between the channel portion of the body region and the drain region; and forming the oxide structure in the trench between the side of the gate structure and the drift region (Fig. 2A).







Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813